      Case 4:19-cv-01270 Document 33 Filed on 04/17/20 in TXSD Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MISTY HAWKINS, individually and on                §
behalf of other similarly situated employees      §
and former employees of Defendants,               §
        Plaintiff,                                §
                                                  §
vs.                                               §           CIVIL ACTION NO. 4:19-cv-01270
                                                  §           JURY DEMANDED
FOX CORPORATE HOUSING, LLC and                    §
TANYA LEACH,                                      §
     Defendants.                                  §

                     JOINT MOTION TO DISMISS WITH PREJUDICE

       Plaintiff Misty Hawkins and Defendants Fox Corporate Housing, LLC and Tanya Leach

(collectively “the parties”) move to dismiss this action with prejudice and show as follows:

       The parties have resolved this matter. Therefore, the parties request that this Court dismiss

this case with prejudice, each party to bear its own costs and its own attorneys’ fees.


                                               RESPECTFULLY SUBMITTED,

                                               JACKSON WALKER LLP

                                               By:/s/ G. Scott Fiddler
                                               G. Scott Fiddler
                                               State Bar No. 06957750
                                               Federal ID No. 12508
                                               sfiddler@jw.com
                                               Harris Huguenard
                                               State Bar No. 24099615
                                               Federal ID No. 3007223
                                               hhuguenard@jw.com
                                               1401 McKinney Street, Suite 1900
                                               Houston, Texas 77010
                                               Tel.: 713-752-4217
                                               Fax: 713-754-6717

                                               Attorneys for Plaintiff Misty Hawkins
     Case 4:19-cv-01270 Document 33 Filed on 04/17/20 in TXSD Page 2 of 2




                                            PIERCE & O’NEILL, LLP

                                            By: /s/ Jesse R. Pierce
                                            Jesse R. Pierce
                                            State Bar No. 15995400
                                            Federal ID No. 472
                                            (713) 634-3636
                                            jpierce@pierceoneill.com
                                            Paul A. Galante
                                            State Bar No. 24090833
                                            Federal ID No. 2742834
                                            (713)634-3606
                                            pgalante@pierceoneill.com
                                            PIERCE & O’NEILL, LLP
                                            4203 Montrose Boulevard
                                            Houston, Texas 77006
                                            (713) 634-3600 Main
                                            (713) 634-3601 Fax

                                            Attorneys for Defendants
                                            Fox Corporate Housing, LLC and Tanya Leach


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been
forwarded to counsel for Defendants by email, in accordance with the Federal Rules of Civil
Procedure on this the 17th day of April 2020, as follows:

       Jesse R. Pierce, Esq.
       jpierce@pierceoneill.com
       Paul A. Galante, Esq.
       pgalante@pierceoneill.com
       Pierce & O’Neill, LLP
       4203 Montrose Boulevard
       Houston, Texas 77006

                                            /S/ G. SCOTT FIDDLER
                                            ________________________
                                            G. SCOTT FIDDLER




                                               2
